IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                 AT JACKSON

                            FEBRUARY 1998 SESSION
                                                       FILED
                                                         March 11, 1998
SHANNON YOUNG,                     )
                                                       Cecil Crowson, Jr.
                                   )                   Appellate C ourt Clerk
            APPELLANT,             )
                                   )          No. 02-C-01-9704-CR-00144
                                   )
                                   )          Shelby County
v.                                 )
                                   )          Joseph B. Dailey, Judge
                                   )
                                   )          (Post-Conviction Relief)
STATE OF TENNESSEE,                )
                                   )
              APPELLEE.            )



FOR THE APPELLANT:                      FOR THE APPELLEE:

Robert C. Brooks                        John Knox Walkup
Attorney at Law                         Attorney General & Reporter
707 Adams Avenue                        425 Fifth Avenue, North
Memphis, TN 38105                       Nashville, TN 37243-0493

                                        Kenneth W. Rucker
                                        Assistant Attorney General
                                        425 Fifth Avenue, North
                                        Nashville, TN 37243-0493

                                        William L. Gibbons
                                        District Attorney General
                                        201 Poplar Avenue, Suite 3-01
                                        Memphis, TN 38103

                                        James M. Lammey
                                        Assistant District Attorney General
                                        201 Poplar Avenue, Suite 3-01
                                        Memphis, TN 38103




OPINION FILED:________________________________


AFFIRMED


Joe B. Jones, Presiding Judge
                                    OPINION


       The appellant, Shannon Young1 (petitioner), appeals as of right from a judgment of

the trial court dismissing his post-conviction action. He contends he was denied his

constitutional right to the effective assistance of counsel because the lawyer who

represented the petitioner in the earlier post-conviction action failed to seek permission to

appeal this court’s opinion pursuant to Rule 11, Tennessee Rules of Appellate Procedure.

 After a thorough review of the record, the briefs submitted by the parties, and law

governing the issue presented for review, it is the opinion of this court that the judgment

of the trial court should be affirmed.

       The petitioner was convicted when he pled guilty and was sentenced pursuant to

the terms of a plea agreement. No appeal was taken following the entry of the judgment

of conviction. Subsequently, the petitioner filed an action for post-conviction relief. The

trial court denied the relief. This court affirmed the judgment of the trial court. The opinion

and judgment of this court was filed February 2, 1994. Counsel did not file an application

for permission to appeal to the Supreme Court pursuant to Rule 11, Tennessee Rules of

Appellate Procedure.

       In this case, the petitioner’s second action for post-conviction, it is alleged:


              Petitioner was denied his right to an appeal as of right from the
              trial court’s decision to the Tennessee Supreme Court, due
              process of law and effective assistance of counsel on appeal
              from the trial court’s decision on petitioner’s petition for post
              conviction relief, in violation of the Sixth and Fourteenth
              Amendments of the United States Constitution.


The petitioner is not entitled to the relief sought.

       The applicable statute, Tenn. Code Ann. § 40-30-213, does not apply to post-

conviction actions. This statute is limited in scope to the denial of the right to appeal or the

failure to file an application for permission to appeal from “the original conviction.” See

Joe Henry Moore v. State, Davidson County No. 01-C-01-9608-CR-00383, 1997 WL
578970 (Tenn. Crim. App., Nashville, September 19, 1997); Darrel D. Hayes v. State,


       1
        The petitioner’s initial post-conviction case was styled “Shannon Darrell Young v.
State.” Shannon Young and Shannon Darrell Young are the same person.

                                               2
Davidson County No. 01-C-01-9604-CR-00163, 1997 WL 537079 (Tenn. Crim. App.,

Nashville, September 2, 1997).




                                 ____________________________________________
                                       JOE B. JONES, PRESIDING JUDGE



CONCUR:



______________________________________
        JOHN H. PEAY, JUDGE



______________________________________
      THOMAS T. WOODALL, JUDGE




                                        3